DETAILED ACTION
In response to communication filed on 11/16/2021.
Claims 1-9,11-16, and 19-25 are pending.
Claims 1-9,11-16, and 19-25 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This communication is in response to Applicant’s reply filed under 3 CFR 1.111 on 11/16/2021. Claims 1,3,5-9,11,13-16, and 19-23 were amended, claims 10,17, and 18 were canceled, claims 24 and 25 were added and claims 1-9,11-16,19-25 remain pending.

Amendment to claim 8 in response to rejection under 35 USC § 112, second paragraph has been considered. The amendment to the claims obviates previously raised rejection, as such this rejection is hereby withdrawn.

It is noted that amendments to claim 20 are improper as required in 37 C.F.R. 1.21(c)(2), which requires that “[w]hen claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities:  the claim recites the limitation “the analyzed symmetric and asymmetric load architectures,” which lacks antecedent basis and appears to be an error and should be corrected to recite “the analyzed symmetric and asymmetric load interference   Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processing unit coupled to communicate to the access point” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:



Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 11, the limitation “the processing unit analyzes both symmetric and asymmetric load interference,” is considered to be new matter and lacks written description because the specification does not disclose symmetric load interference and asymmetric load interference being used in identifying a preferred connection architecture.  Rather, the specifications only has support for asymmetric traffic and how it creates unequal load [refer Specifications; paragraphs 0037-0038], and that load and interference are separate factors that can be taken into account for dynamic modeling of a network [refer Specifications; paragraph 0034].

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1,8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a processing unit coupled to communicate to the access point” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specifications or drawings do not identify a processing unit, nor do they disclose sufficient structure within either drawings or specifications to what a processing unit is supposed to comprise of.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 11, the limitation “the processing unit analyzes both symmetric and asymmetric load interference for a plurality of potential connection topologies between the access point, the first extender and the second extender” is indefinite because it is unclear to what comprises of a symmetric load interference with regards to it being considered alongside an asymmetric load interference for identifying a preferred connection architecture since a symmetric load interference can be seen as either a completely even or balanced amount of load, or a topology in which extenders are evenly spaced in a topology to provide load.  Furthermore, it is unclear what is a load interference when the specifications only disclose such factors separately as load and inter-channel interference [refer Specifications; paragraph 0034].  For the purposes of examination, the limitations will be interpreted with regards to considering different extender layouts, both parallel or in sequence connections, for identifying a preferred connection.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1,6,7-9,12-14,16,18 and 19 are rejected under 35 U.S.C. 103 as being unpatenable over Ho et al. (US Pub. 2015/0223160)(H1 hereafter) in view of Chandrasekhar et al. (US Pub. 2015/0312778)(C2 hereafter).

Regarding claim 1, H1 teaches a system [refer Fig. 2; 200] for improving wireless network performance, the system comprising: 
an access point [refer Fig. 2; 204] coupled to a backend network [refer Fig. 2; 202], the access point having a plurality of wireless interfaces [refer Fig. 5; 504][paragraph 0064] on which a plurality of extenders [refer Fig. 2; 206, 208, 210] that couple (i.e. in connection with) to stations (i.e. access points) communicate [paragraph 0018]; 
a first extender [refer Fig. 2; 206] within the plurality of extenders [refer Fig. 2; 206, 208, 210], the first extender coupled to (i.e. in communication with) at least one of a first plurality of terminals [refer Fig. 2; 242][paragraph 0038], the first extender communicates with a first wireless interface in the plurality of wireless interfaces on the access point [paragraph 0036]; 
a second extender [refer Fig. 2; 208] within the plurality of extenders [refer Fig. 2; 206, 208, 210], the second extender coupled to at least one of a second plurality of terminals [refer Fig. 2; 240], the second extender communicates with a second wireless interface in the plurality of wireless interfaces on the access point [paragraph 0036]; and 
a processing unit (i.e. AP management unit)[refer Fig. 508] coupled to communicate with (i.e. in use and communication with) the access point, the first extender and the second extender [paragraph 0042], the processing unit receives a plurality of measurements related to throughput across a plurality of possible connection architectures between the access point, the first extender, and the second extender (the network analysis unit collects channel conditions as determined by the central access point, extenders and wireless devices [paragraph 0042], channel conditions can include throughput 
However, H1 fails to disclose to modify a throughput function that modifies a cost function to determine a preferred connection architecture, the cost function comprising a constraint on dropped connections between a station and the access point.
C2 discloses predefined constraints for performance related metrics that include interference, throughput, delay, number of dropped calls, and the like [paragraph 0028], a network manager searches for optimized parameters in order to achieve network performance optimization goals, the goals being represented by a cost function and being subject to different constraints [paragraph 0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for selecting an access point from a plurality of access points for network performance [refer H1; Abstract] to incorporate the use of performance constraints like throughput and number of dropped calls so that a network management can achieve performance optimization goals that are represented as cost functions as taught by C2.  One would be motivated to do so to provide optimized performance for a network [refer C2; paragraph 0031]. 

Regarding claim 6, H1 teaches the access point measures interference across a frequency range (channel conditions include detection of interferers and blockers to wireless frequencies (i.e. interference))[paragraph 0040], the interference measurement being provided to the processing unit and used at least in part to identify the preferred connection architecture [paragraph 0043].  



Regarding claim 8, H1 teaches overlapping frequency transmission bands (i.e. interferers for wireless frequencies) are identified between a first connection between the first extender and the access point and a second connection between the first extender and the second extender (channel conditions can include detection of interferers and blockers in and adjacent to wireless frequencies (i.e. potentially overlapping frequency transmission bands))[paragraph 0040], the overlapping frequency transmission bands being used at least in part to determine the preferred connection architecture (a network selection unit uses information collected by the network analysis unit to determine which access point or extenders will provide better performance running on a client)[paragraph 0043].  

Regarding claim 9, H1 fails to disclose the processing unit manages time slots (i.e. time period) between the first connection and the second connection to reduce interference (i.e. provide optimal service)[paragraph 0045].  

Regarding claim 12, H1 teaches at least one of the possible connection architectures comprises a connection topology [paragraph 0043][refer Fig. 2].  

Regarding claim 13, H1 teaches a processing unit [refer Fig. 5; 508][paragraph 0066] comprising: 
a first interface [refer Fig. 5; 508 to 510] on which power measurements (i.e. channel conditions including received signal strength)[paragraph 0042] and a plurality of measurements related to 
a processor (i.e. network selection unit)[refer Fig. 5; 512] coupled to receive the power measurements and the plurality of measurements related to throughput (the network analysis unit collects channel conditions for the CAP [paragraph 0042], the network selection unit uses the collected channel conditions to make determinations [paragraph 0043]), the processor uses the power measurements and the at least one measurement related to throughput  to determine a preferred connection architecture (the network selection unit uses the collected channel conditions by the network analysis unit to select an extender for a wireless client)[paragraph 0043].  
However, H1 fails to disclose to modify a throughput function that modifies a cost function to determine a preferred connection architecture, the cost function comprising a constraint on dropped connections between a station and the access point.
C2 discloses predefined constraints for performance related metrics that include interference, throughput, delay, number of dropped calls, and the like [paragraph 0028], a network manager searches for optimized parameters in order to achieve network performance optimization goals, the goals being represented by a cost function and being subject to different constraints [paragraph 0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for selecting an access point from a plurality of access points for network performance [refer H1; Abstract] to incorporate the use of performance constraints like throughput and number of dropped calls so that a network management can achieve performance optimization goals that are represented as cost functions as taught by C2.  One would be motivated to do so to provide optimized performance for a network [refer C2; paragraph 0031]. 

Regarding claim 14, H1 teaches the at least one measurement related to throughput comprise a plurality of interference measurements across the plurality of potential connection topologies (channel conditions can include detection of interferers and blockers in and adjacent to wireless frequencies (i.e. interference))[paragraph 0040] and a plurality of load measurements related to terminals within the network (i.e. network loading, congestion and usage [paragraph 0039], network loading relating to channel utilization such as near capacity [paragraph 0040]).  

Regarding claim 16, H1 teaches the preferred connection architecture is determined based at least in part on a band steering analysis of the potential connection topologies (the central access point can select for a wireless client a particular access point or range extender based upon channel conditions [paragraph 0039], the central access point specifically having the ability to steer client devices [paragraph 0041]).  

Regarding claim 19, H1 teaches at least one of the possible connection architectures comprises a connection topology [paragraph 0043][refer Fig. 2].  

Claims 2,3,11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of C2, as applied to claims 1 and 13, in further view of Abiri et al. (US Pub. 2020/0229193)(A1 hereafter).

Regarding claim 2, H1 teaches the preferred connection architecture is determined based at least on (1) a plurality of RSSI power measurements across the plurality of possible connection architectures [paragraph 0042], (2) a plurality of interference measurements across the plurality of possible 
However H1 fails to disclose a second load measurement associated with the second plurality of terminals.  
A1 discloses that a variety of clients in a network [refer Fig. 1] perform measurements for wireless characteristics [paragraph 0033], a control entity is configured to manage and control which range extender to serve one or more wireless clients of a system in order to perform load balancing [paragraph 0034], the control entity can receive clients and other measurement information from access points and range extenders to provide management [paragraph 0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate multiple measurement of different clients in a network comprised of multiple clients for load balancing as taught by A1.  One would be motivated to do so to provide an improvement to a wireless network and improve resource allocation [refer A1; paragraph 0003].

Regarding claim 3, H1 fails to disclose the plurality of measurements related to throughput comprises a first load measurement on the first plurality of terminals and a second load measurement on the second plurality of terminals.  
A1 discloses that a variety of clients in a network [refer Fig. 1] perform measurements for wireless characteristics [paragraph 0033], a control entity is configured to manage and control which range extender to serve one or more wireless clients of a system in order to perform load balancing [paragraph 0034], the control entity can receive clients and other measurement information from access points and range extenders to provide management [paragraph 0035].


Regarding claim 11, H1 teaches identifying a preferred connection architecture (a network selection unit uses information collected by the network analysis unit to determine which access point or extenders will provide better performance running on a client)[paragraph 0043].
However H1 fails to disclose the processing unit analyzes both symmetric and asymmetric load architectures comprising a plurality of potential connection topologies between the access point, the first extender, and the second extender, the analyzed symmetric and asymmetric load architectures are used at least in part to identify the preferred connection architecture.  
A1 discloses a control entity is configured to manage and control which range extender to serve one or more wireless clients of a system in order to perform load balancing [paragraph 0034], the control entity can receive clients and other measurement information from access points and range extenders to provide management [paragraph 0035], the network comprised of direct connected range extenders (i.e. symmetric) and slave extenders (i.e. asymmetric) with clients attached to each [refer Fig. 1][paragraph 0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate multiple measurement of different clients in a network comprised of multiple clients for load balancing as taught by A1.  One would be motivated to do so to provide an improvement to a wireless network and improve resource allocation [refer A1; paragraph 0003].

Regarding claim 15, H1 teaches the potential connection topologies comprise a topology in which at least a first extender of the plurality of extenders is connected to the access point via a daisy-chain (i.e. in sequence) connection through a second extender of the plurality of extenders [refer Fig. 2; 210 to 206].
However H1 fails to disclose a topology in which every extender in the plurality of extenders is connected via a point-to-point connection to the access point.  
A1 discloses a control entity is configured to manage and control which range extender to serve one or more wireless clients of a system in order to perform load balancing [paragraph 0034], the network comprised of direct connected range extenders (i.e. point to point) and slave extenders (i.e. daisy chain) with clients attached to each [refer Fig. 1][paragraph 0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate multiple measurement of different clients in a network comprised of different range extender configurations as taught by A1.  One would be motivated to do so to provide an improvement to a wireless network and improve resource allocation [refer A1; paragraph 0003].
	
Claims 4,5,24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of C2, as applied to claims 1 and 13, in further view of Kamlani et al. (US Pub. 2014/0328257)(K1 hereafter).

Regarding claim 4, H1 fails to disclose the first extender has a first plurality of connectivity rules and a first set of performance objectives and the second extender has a second plurality of connectivity rules and a second set of performance objectives.  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for range extenders [refer H1; Fig. 2] to incorporate establish connectivity with range extending devices, such as a SoftAP, using appropriate connections and parameters accordingly as taught by K1.  One would be motivated to do so to provide interference controlling operations [refer K1; paragraph 0031].

Regarding claim 5, H1 teaches determining the preferred connection architecture (a network selection unit uses information collected by the network analysis unit to determine which access point or extenders will provide better performance running on a client)[paragraph 0043].
However H1 fails to disclose the first and second set of plurality of connectivity rules and the first and second set of performance objectives are provided to the processing unit and used at least in part to determine the preferred connection architecture.  
	K1 discloses SoftAPs that are used to extend the range of access points [paragraph 0032], in which each implement certain interference controlling operations and operating in multiple frequency bands (i.e. connectivity rules)[paragraph 0031], the SoftAPs can receive capabilities from other stations and other SoftAPs and make determinations on a mode of operation [paragraph 0040], a SoftAP policy discovery is used and based upon various parameters, such as channel interference, throughput capabilities, etc. [paragraph 0047]. 


Regarding claim 24, H1, in view of C2, fails to disclose the cost function comprises uplink Received Signal Strength Indicator (RSSI) as a metric.  
	K1 discloses SoftAPs that are used to extend the range of access points [paragraph 0032], the SoftAPs can receive capabilities from other stations and other SoftAPs and make determinations on a mode of operation [paragraph 0040], received signal strength indication measurements can be monitored and input to learn characteristics of the system the SoftAP is operating [paragraph 0041]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for range extenders [refer H1; Fig. 2] to incorporate the use of RSSI for range extending devices, such as a SoftAP, using appropriate connections and parameters accordingly as taught by K1.  One would be motivated to do so to provide interference controlling operations [refer K1; paragraph 0031].

Regarding claim 25, H1, in view of C2, fails to disclose the cost function accounts for an access point transmit power that is representative of a downlink RSSI.
	K1 discloses SoftAPs that are used to extend the range of access points [paragraph 0032], the SoftAPs can receive capabilities from other stations and other SoftAPs and make determinations on a mode of operation [paragraph 0040], received signal strength indication measurements can be monitored and input to learn characteristics of the system the SoftAP is operating [paragraph 0041] 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for range extenders [refer H1; Fig. 2] to incorporate the use of RSSI for range extending devices, such as a SoftAP, using appropriate connections and parameters accordingly as taught by K1.  One would be motivated to do so to provide interference controlling operations [refer K1; paragraph 0031].

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of Chari et al. (US Pub. 2016/0302096)(C1 hereafter) in view of C2.

Regarding claim 20, H1 teaches a method of defining a preferred connection architecture (i.e. selecting access point or range extenders) comprising connections between an access point (i.e. central access point)[refer Fig. 2; 204] and a plurality of extenders that couple to stations [refer Fig. 2; 206, 208, 210][paragraph 0043], the method comprising: 
determining a first throughput (i.e. channel condition) of a first wireless channel between the access point and a first extender [refer Fig. 2; 210] within the plurality of extenders (the network analysis unit collects channel conditions as determined by the central access point, extenders and wireless devices)[paragraph 0042], the first throughput based at least in part on a first received power measurement (i.e. received signal strength) through the first wireless channel [paragraph 0042] and a first interference measurement (i.e. detection of interferers to wireless frequencies) on the first wireless channel [paragraph 0040]; 

identifying a first load associated with the first extender and a second load associated with the second extender (the network analysis unit collects channel conditions as determined by the central access point, extenders and wireless devices [paragraph 0042], channel conditions can include network loading, congestion and wireless frequencies available for the access point and REs [paragraph 0039]); and 
using the at least partially on the first and second loads [paragraph 0039], and at least two of the first and second throughputs (i.e. channel conditions)[paragraph 0043] to determine a preferred connection architecture (the network selection unit uses the collected channel conditions by the network analysis unit to select an extender for a wireless client)[paragraph 0043].  
However H1 fails to disclose determining a third throughput of a third wireless channel between the first extender and the second extender, the third throughput based at least in part on a third received power measurement through the third wireless channel and a third interference measurement on the third wireless channel.
C1 teaches assessing connection quality between extenders and an access point, such as measuring received signal strength (i.e. power) and signal to noise ratio (i.e. interference) [paragraph 0039], the extender can measure path quality between the extender and an upstream access node, or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate the measurement of links of an extender with other upstream nodes within a network as taught by C1.  One would be motivated to do so to provide analysis of performance in a network [refer C1; paragraph 0007].
However, H1 fails to disclose to modify a throughput function that modifies a cost function to determine a preferred connection architecture, the cost function comprising a constraint on dropped connections between a station and the access point.
C2 discloses predefined constraints for performance related metrics that include interference, throughput, delay, number of dropped calls, and the like [paragraph 0028], a network manager searches for optimized parameters in order to achieve network performance optimization goals, the goals being represented by a cost function and being subject to different constraints [paragraph 0058].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 for selecting an access point from a plurality of access points for network performance [refer H1; Abstract] to incorporate the use of performance constraints like throughput and number of dropped calls so that a network management can achieve performance optimization goals that are represented as cost functions as taught by C2.  One would be motivated to do so to provide optimized performance for a network [refer C2; paragraph 0031]. 

Regarding claim 21, H1 teaches the preferred connection architecture is implemented using band steering across the connections (the central access point can select for a wireless client a particular access point or range extender based upon channel conditions [paragraph 0039], the central access point specifically having the ability to steer client devices [paragraph 0041]).  

Regarding claim 22, H1 teaches the preferred connection architecture comprises a connection topology and a frequency band allocation (access points can provide a 5GHz frequency band for communication which can be better suited in comparison to a 2.4GHz frequency band by another access point)[paragraph 0024].  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of C1 in further view of C2, as applied to claim 20, in further view of A1.

Regarding claim 23, H1 teaches the connection topology of the preferred connection architecture [paragraph 0043] is selected from a group consisting of topologies in which at least a first extender of the plurality of extenders is connected to the access point via a daisy-chain connection through a second extender of the plurality of extenders [refer Fig. 2; 210 to 206][paragraph 0035] and a topology (i.e. connection) in which an extender [refer Fig. 2; 208] connected via a point-to-point connection to the access point [paragraph 0035].
	However H1 fails to disclose a topology in which every extender in the plurality of extenders is connected via a point-to-point connection to the access point.
A1 discloses a control entity is configured to manage and control which range extender to serve one or more wireless clients of a system in order to perform load balancing [paragraph 0034], the network comprised of direct connected range extenders (i.e. point to point) and slave extenders (i.e. daisy chain) with clients attached to each [refer Fig. 1][paragraph 0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of H1 to incorporate multiple measurement of different clients in a network comprised of different range extender configurations as taught by A1.  One would .

Response to Arguments
Applicant's arguments filed 11/16/2021 with respect to the 35 U.S.C. 112(b) rejection of claims 1,8 and 11 have been fully considered but they are not persuasive. 

Regarding claims 1,8 and 11, applicant argues that the amended limitation “processing unit” overcomes the prior 35 U.S.C. 112(b) rejection of claims 1,8, and 11 in view of the previous limitation, “a resource manager” in view of 35 U.S.C. 112(f) interpretations.  Refer page 10 of the applicant’s arguments.
With respect to the applicant’s arguments, examiner respectively disagrees.  As was noted with regards to the invoking of 35 U.S.C. 112(f) with regards to the previously claimed “resource manager,” the similarly claimed “processing unit” invokes 35 U.S.C. 112(f) in the same way since the processing unit is not a known structure in the art, such as a processor, and uses a generic placeholder.  Furthermore, because the claim limitation “processing unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and clearly link the structure, material, or acts to the function, the claims are therefore indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph accordingly.

Regarding the rejection of claim 11 under 35 U.S.C. 112(a), applicant has not specifically addressed the concerns that were made in the previous rejection and due to amendments to the claims, 

Applicant’s arguments, see page 11, filed 11/16/2021, with respect to the rejection of claims 1 and 13 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the teachings of Chandrasekhar et al. (US Pub. 2015/0312778)(C2 hereafter) as noted in the above rejection.

Regarding claims 1,13 and 20, applicant argues that the applied reference does not teach newly added claim limitation, namely, “a throughput function or a cost function,” as noted on page 11 of the applicants arguments. 
	In response to the above-mentioned argument, examiner respectively directs the applicant to the new grounds of rejection in view of the teachings of C2.
As noted in the above rejection, examiner notes that Ho et al. (US Pub. 2015/0223160)(H1 hereafter) does fail to disclose to modify a throughput function that modifies a cost function to determine a preferred connection architecture, the cost function comprising a constraint on dropped connections between a station and the access point.
Given the broadest reasonable interpretation of the claim language, a function of any kind can be seen with regards to any type of constraint in operation.  C2, in the field of network management, discloses predefined constraints for performance related metrics that include interference, throughput, delay, number of dropped calls, and the like [paragraph 0028], a network manager searches for optimized parameters in order to achieve network performance optimization goals, the goals being represented by a cost function and being subject to different constraints [paragraph 0058].
. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Ryan Kavleski
/R. K./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412